DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aguera et al. (US 2008/0025646 A1), hereinafter “Aguera”.

As per claims 1, 7-8
“at least one hardware processor configured to: acquire, for each of a plurality pieces of similarity data extracted by similarity search based on query data, a similarity degree value indicating a similarity with the query data” at [0025]-[0032];
(Aguera teaches the step of determining similarity metric (i.e. “similarity degree value”) for a selected image A (i.e, “query data”) and images B and C (i.e. “similarity data”)) 
“determine whether or not each of the plurality of pieces of similarity data includes data of a lower-order layer, the data of the lower-order layer including similarity degree value indicating a similarity of the data of the lower-order layer with the similarity data” at [0030]-[0038] and Figs. 4A-D;
(Aguera teaches the other images B and C are ranked based on their similarity to the selected image A. For example, distance between Image A and Image B is 4 and distance between Image A and C is 7. Based on the ranking, Image C is a lower-order layer of Image B. Aguera also teaches the distance between Image B and Image C is 3 (i.e., “similarity degree value indicating similarity of the data of the lower-order layer with the similarity data”))
“output a display including a region indicating the query data positioned at one end and a plurality of regions indicating respective ones of the plurality pieces of similarity data positioned at respective positions corresponding to the respective similarity degree values of the respective pieces of similarity, on a line extending from one end in a predetermined shape” at [[0033]-[0038] and Figs. 4A-D;

“wherein the hardware processor is further configured to output, on the display, an additional display element identifying at least one piece of similarity data which includes the data of the lower-order layer” at [0030]-[0038] and Figs. 4A-D.
(Aguera teaches the plurality of similar images are presented in concentric bands around the selected image. Using the display as shown at Fig. 4A, image A is displayed at position “0”, image B is display at position “1” and image C is display at positon “2”, wherein image C corresponds to “an additional display element identifying at least one piece of similarity data which include the data of the lower-order layer”)

As per claim 2, Aguera teaches the apparatus of claim 1, wherein “the at least one processor outputs the display including the plurality of regions indicating the respective ones of the plurality of pieces of similarity data positioned on the line which meanders from the one end at which the region indicating the query data is positioned or on the line which circles around the one end” at Fig. 4C-D.

As per claim 3, Aguera teaches the apparatus of claim 1, further comprising “the processor is further configured to calculate, for each of the plurality of pieces of similarity data, a distance thereto from the one end at which the region indicating the query data is positioned, along the line or on the straight line, based on the acquired plurality of similarity degree values, determine each of the positons of the plurality of regions indicating the respective ones of the plurality of pieces of similarity data, based on the calculated distances” at [0034]-[0038] and Figs. 4A-D.

As per claim 4, Aguera teaches the apparatus of claim 1, further comprising: “calculate, for each of the plurality of regions indicating the respective ones of the plurality of pieces of similar data, a size of the regions, based on the acquired plurality of similarity degree of values, and position, in the output display, plurality of regions indicating the respective ones of the plurality of pieces of similarity data according to the respective calculated sizes” at [0034]-[0038] and Figs. 4A-D.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aguera as applied to claims 1-4, 7-8 above, and in view of Kiddle et al. (US 2011/0153602 A1), hereinafter “Kiddle”. 

As per claim 6, Aguera teaches the apparatus of claim 1 discussed above. Aguera does not explicitly teach “detect a user operation on the region indicating the piece of similarity data which includes the data of the lower-order layer in the output display, acquire a similarity degree value between the piece of similarity data which includes the data of the lower-order layer in the output display and each of a plurality of pieces of lower-order data in the lower-order layer of the piece of similarity data which includes the data of the lower-order layer in the output display, and in a case where the user operation is detected, output a display including the region indicating the piece of similarity data positioned at one end and a plurality of regions indicating respective ones of the plurality of pieces of lower-order data positioned on a line extending from the one end in a predetermined shape at respective positions corresponding to the respective similarity degree values of the pieces of lower-order data”. However, Kiddle teaches a similar method for displaying in a spiral formation a plurality of ranked digital image based on similarity, including “detect a user operation on the region indicating the piece of similarity data which includes the data of the lower-order layer in the output display, acquire a similarity degree value between the piece of similarity data which includes the .  






Response to Arguments
Applicant's arguments filed 1/08/2021 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
 images B and C are ranked based on their similarity to the selected image A. For example, distance between Image A and Image B is 4 and distance between Image A and C is 7. Based on the ranking, Image C is a lower-order layer of Image B. The plurality of similar images are then presented in concentric bands around the selected image. Using the display as shown at Fig. 4A, image A is displayed at position “0”, image B is display at position “1” and image C is display at positon “2”, wherein image C corresponds to “an additional display element identifying at least one piece of similarity data which include the data of the lower-order layer”.

	In light of the foregoing arguments, the 35 U.S.C 102 and 103 rejections are hereby sustained.









Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
January 15, 2021